DETAILED ACTION
This is a first action on the merits. Claims 1-4 are pending. Claims dated 07/10/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, claim 2 recites the limitation "the current operation mode" in line 24. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner what the “current” operation mode is in claim 2, and if the “current operation mode” is any different from “an operation mode” as recited in claim 1. For examination purposes, the Examiner has interpreted the above limitation as just “an operation mode”.

Regarding claim 3, claim 3 recites the limitation “a spread state of a reference space encompassing a space…” in lines 28-29. It is not clear to the Examiner what a “spread state of a reference space” is, and Applicant’s specification in paragraph [0036] substantially repeats the same claim language without providing any clarifying details regarding to what a “spread state of a reference space” is. For examination purposes, the examiner has interpreted “a spread state of a reference space” to be “an area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 20200370282 A1) and herein after will be referred to as Nishi.

Regarding claim 1, Nishi teaches a work machine (Fig. 1: 100, [0082] the shovel 100) comprising: 
a lower traveling body (Fig. 1: 1, [0082] a lower traveling body 1 of the shovel 100); 
an upper pivoting body that can pivot with respect to the lower traveling body (Fig. 1: 3; [0082] upper pivoting body 3); 
a working mechanism that extends from the upper pivoting body; and (Fig. 1: see at least boom 4, arm 5, and bucket 6; [0082] form an excavation attachment)
a control unit that controls an operation mode of each of the lower traveling body, the upper pivoting body, and the working mechanism, (Fig. 2 controller 30; [0097] The controller 30 is a control unit that controls the shovel 100)
wherein the control unit comprises: a contact possibility recognition element that recognizes a degree of possibility of contact between the working mechanism and an unmanned aircraft according to a relative position of the unmanned aircraft with reference to a predetermined point on the shovel; and (Fig. 12A determine flight prohibited space in step ST83 and determine whether aerial vehicle exists in flight prohibited space in step ST84; [0192] For example, the controller 30 determines a flight prohibited space based on the position information of the shovel 100. Similarly, the controller 30 may determine a flight prohibited space by additionally taking into account the direction information of the shovel 100, the operation information of the shovel 100, and the orientation information of the excavation attachment. [0193] For example, when a distance between the predetermined point on the shovel 100 and the current position of the aerial vehicle 200 is less than or equal to the predetermined distance, the controller 30 determines that the aerial vehicle 200 exists in the flight prohibited space)
a contact avoidance operation control element which, in a case where the contact possibility recognition element recognizes that a contact possibility is high, controls the operation mode of at least one of the lower traveling body, the upper pivoting body, and the working mechanism such that the contact possibility reduces (Fig. 12A YES in step ST84 and transmit information related to avoidance flight in step ST85; [0194] When the controller 30 determines that the aerial vehicle 200 exists in the flight prohibited space (yes in step ST84) […] [0195] In this case, the controller 30 may forcibly restrict the movement of the hydraulic actuator. For example, when the shovel 100 is turning, the controller 30 may slow or stop the turning of the shovel 100. This securely prevents the shovel 100 and the aerial vehicle 200 from contacting each other.)
Nishi does not explicitly teach that “the predetermined point on the shovel” is on “the working mechanism”. 
However, Nishi suggests that “the predetermined point on the shovel” may be on “the working mechanism” (i.e., Nishi Fig. 1: see at least boom 4, arm 5, and bucket 6 forming an excavation attachment) by disclosing in [0174] regarding the flight prohibited space “may be set in such a manner that a plane including the central axis of the excavation attachment becomes the right side surface”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Nishi to more explicitly disclose that the predetermined point on a shovel be a point on the working mechanism (excavation attachment) because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the modification/combination of a predetermined point on a shovel to be a point on the working mechanism (excavation attachment) would yield the predictable result of “recognizing a degree of possibility of contact between the working mechanism and an unmanned aircraft”.

Regarding claim 2, Nishi, as modified, teaches the work machine according to claim 1.
Nishi also teaches wherein the contact possibility recognition element recognizes a state of change in the possibility of contact between the working mechanism and the unmanned aircraft on a basis of a state of change in the relative position of the unmanned aircraft with reference to the working mechanism according to the operation mode of at least one of the lower traveling body, the upper pivoting body, and the working mechanism ([0121] Further, the controller 30 may additionally obtain orientation information of the excavation attachment, direction information of the shovel 100, and operation information of the shovel 100; [0174] Further, in a case where the operation information of the shovel 100 is obtained, the controller 201 may change the shape of the flight prohibited space according to the operation of the shovel 100), 
and in a case where the contact possibility recognition element recognizes that the contact possibility will be high, the contact avoidance operation control element changes the current operation mode of at least one of the lower traveling body, the upper pivoting body, and the working mechanism (see rejection of claim 1 cited to Fig. 12A and [0192-0195]). 

Regarding claim 4, Nishi teaches a work machine support server having a function for communicating with each of an unmanned aircraft and a work machine (Fig. 2 transmitter and receiver on both the controller for the aerial vehicle 200 and controller for the shovel 100; [0084] For example, the transmitter S1 repeatedly transmits, at predetermined intervals, information that can be received by the aerial vehicle 200; [0085] For example, the receiver S2 receives information transmitted from the aerial vehicle 200 or the remote control 300), 
the work machine (Fig. 1: 100, [0082] the shovel 100) including a lower traveling body (Fig. 1: 1, [0082] a lower traveling body 1 of the shovel 100); 
an upper pivoting body that can pivot with respect to the lower traveling body (Fig. 1: 3; [0082] upper pivoting body 3); 
a working mechanism that extends from the upper pivoting body; and (Fig. 1: see at least boom 4, arm 5, and bucket 6; [0082] form an excavation attachment)
a control unit that controls an operation mode of each of the lower traveling body, the upper pivoting body, and the working mechanism, (Fig. 2 controller 30; [0097] The controller 30 is a control unit that controls the shovel 100)
the work machine support server comprising: a contact possibility recognition element which recognizes a degree of possibility of contact between the working mechanism and an unmanned aircraft on a basis of a relative position of the unmanned aircraft with reference to a predetermined point on the shovel according to communication with at least one of the work machine and the unmanned aircraft (Fig. 12A determine flight prohibited space in step ST83 and determine whether aerial vehicle exists in flight prohibited space in step ST84; [0192] For example, the controller 30 determines a flight prohibited space based on the position information of the shovel 100. Similarly, the controller 30 may determine a flight prohibited space by additionally taking into account the direction information of the shovel 100, the operation information of the shovel 100, and the orientation information of the excavation attachment. [0193] For example, when a distance between the predetermined point on the shovel 100 and the current position of the aerial vehicle 200 is less than or equal to the predetermined distance, the controller 30 determines that the aerial vehicle 200 exists in the flight prohibited space); 
and a contact avoidance operation control element that transmits a specified signal to the work machine such that, in a case where the contact possibility recognition element recognizes that the contact possibility is high, the operation mode of at least one of the lower traveling body, the upper pivoting body, and the working mechanism is controlled by the control unit so as to reduce the contact possibility (Fig. 12A YES in step ST84 and transmit information related to avoidance flight in step ST85; [0194] When the controller 30 determines that the aerial vehicle 200 exists in the flight prohibited space (yes in step ST84) […] [0195] In this case, the controller 30 may forcibly restrict the movement of the hydraulic actuator. For example, when the shovel 100 is turning, the controller 30 may slow or stop the turning of the shovel 100. This securely prevents the shovel 100 and the aerial vehicle 200 from contacting each other).
Nishi does not explicitly teach that “the predetermined point on the shovel” is on “the working mechanism”. 
However, Nishi suggests that “the predetermined point on the shovel” may be on “the working mechanism” (i.e., Nishi Fig. 1: see at least boom 4, arm 5, and bucket 6 forming an excavation attachment) by disclosing in [0174] regarding the flight prohibited space “may be set in such a manner that a plane including the central axis of the excavation attachment becomes the right side surface”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Nishi to more explicitly disclose that the predetermined point on a shovel be a point on the working mechanism (excavation attachment) because all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the modification/combination of a predetermined point on a shovel to be a point on the working mechanism (excavation attachment) would yield the predictable result of “recognizing a degree of possibility of contact between the working mechanism and an unmanned aircraft”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi, in further view of Ono (US 20210002862 A1) and herein after will be referred to as Ono.

Regarding claim 3, Nishi, as modified, teaches the work machine according to claim 1.
Nishi also teaches wherein the contact possibility recognition element recognizes a spread state of a reference space encompassing a space that the working mechanism occupies or passes through see rejection of claim 1 – recognizes that the aerial vehicle is in the flight prohibited space), 
and recognizes that the contact possibility is high in a case where a real space position of the unmanned aircraft is included in the reference space (see rejection of claim 1 cited to Fig. 12A and [0192-0195]).
Nishi, as modified, does not explicitly teach that the space that the working mechanism occupies or passes through is in at least one specified period of time.
However, Ono teaches a work machine that records at least one specified period of time (Fig. 3 shovel processor records surrounding environment information including datetime information; [0111] For example, the peripheral environment information retrieving device 44 includes an RTC (Real Time Clock), etc., and retrieves date and time information including date, day of the week, and time)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the space that the working mechanism occupies or passes through as taught by modified Nishi to incorporate specified period of time information as taught by Ono so that the space the working mechanism occupies or passes through as is in at least one specified period of time for the motivation of keeping track of time, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely the recognition of “at least one specified period of time”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210198865 A1: Wu discloses a shovel with a drone [0042] for taking pictures.
US 20210025135 A1: Sakuta discloses stopping or decelerating a shovels’s movement when an object is detected near the shovel ([0193]).
US 20210010236 A1: Nishi similarly discloses detecting objects near a shovel
US 20210002852 A1: Nishi similarly discloses a shovel controller configured to identify the state of an object
US 20200332479 A1: O'Donnell discloses a work machine and a drone
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661